 

Case 2:19-cv-12552-CJB- MBN Document 1 Filed 0 og

NSO? OF LOUISIANA
SEP 06 2019
de

 

FILED

 

 

 

 

SAO 241

(Rev, 10/07) WILLIAM W. BLEVINS 22°

SECL J MAG, 5 seh

PETITION UNDER 28 U.S.C. § 2254 FOR WRIT OF
HABEAS CORPUS BY A PERSON IN STATE CUSTODY

we

 

 

Eastern District of Louisiana

 

United States District Court District:

 

Docket or Case No.:
Se chen OC

S2/1- 337]

Name (under which you were convicted):

Camp Lrogertest

 

 

Prisoner No.:

Date Be Baitlo2

Place of Confinement :

EA lemas TJusticé Conta.

 

 

Respondent (authorized person having custody of petitioner)

” Sheriff Martie Gisped

Petitioner (include the name under which you were convicted)

Cuse Lx gerhost”

 

Louisi Awe

 

The Attorney General of the State of

 

 

PETITION

1. (a) Name and location of court that entered the judgment of conviction you are challenging:

BS vlesws Parish Criminal Ceu2k, Wt st Juices
Covent, gee Fuleve Prenve, NOX oAleon §,
LA 71 Set LQ * - 3 3 “]
(b) Criminal docket or case number (if you know): Seti ta) L, S31
2. (a) Date of the judgment of conviction (if you know): 64 (3 ( LOoV]
(b) Date of sentencing: 2 e7] | 22 | S
oc.
3. Length of sentence: | La. Yeerks tL) tleebitue! OCR dee 9

4. In this case, were you convicted on more than one count or of more than one crime? Yes

5. Identify all crimes of which you were convicted and sentenced in this case: 9 ear ke te ot )
fergny, (Annkenn Upstrums~t Atouse >
Recue sition oC a Caecdit Cand.

Frencl ul

| pester

O No

eat

 

 

6. (a) What was your plea? (Check one)
TENDERED FOR FILIN Not guilty OO (3) Nolo contendere (no contest)
O (2) Guilty Oo (4 Insanity plea X Feat al )
SEP 09 2019 —- Process____
4. Dktd
U.S. DISTRICT COURT ~~ CiRmDep,
Eastern District of Louisiana wu, Doc. No.

Deputy Clerk

 
Case 2:19-cv-12552-CJB-MBN Document1 Filed 09/06/19 Page 2 of 18

AO 241 . Page 3
(Rev. 10/07)

(b) If you entered a guilty plea to one count or charge and a not guilty plea to another count or charge, what did

you plead guilty to and what did you plead not guilty to?

Ewtined A plea o c hoot Aun ry don a
Counts:

(c) Oey” to trial, what kind of trial did you have? (Check one)

Jury 7 Judge only

—_—
7. - Did you testify at a pretrial hearing, trial, or a post-trial hearing?
Yes 1 No
—_—
8. Did you appeal from the judgment of conviction?

_Yes. © No

Sit. » F Leuishawa

9. If you did appeal, answer the following: c (
(a) Name of court: Loe Cy ACHAT Couey ¢ Ap pee O
(b) Docket or case number (if you know): 2)© Lyn KA- C3 3
c,
(c) Result: Cans ry dA oN Bear dh Se otter cc Co prot named
(d) Date of result (if you know): D 2cem ben (2 t 2? | 8
(e) Citation to the case (if you know): u/) NN A g °c . c oO a hey
(f) Grounds raised: Dovlle Dee pee oS uw ay Jew Xa
e 8 re
Evi Aensc& Deantcd Ke Beant a £5
Den ea Preller J Ur Selec ee
Ren Se “ . i )
Debnse, Denred VT eas, Dem
Cou Syrece ) >
- proper J aan ol Cyrkenc™)
Jensed ‘ C ‘Sherte.’s Dv cumer te
Aecthrent tTeation  ° ae OT Bock Sto KAS
Ord Denied Prep USS i.
Yes. © No

Did you seek further review by a higher state court?
(g) Did y y a hig| —o
If yes, answer the following:
(1) Name of court: |» Wi SiANA Supreme Cow
. . GukAW- oOess
(2) Docket or case number (if you know): we) Ol ~

- id
(3) Result: Rerrers “Deni cok A. Jush ce wee
Atk ko hee we a
(4) Date of result (if you know): hen) 2. gy, Te(%
Case 2:19-cv-12552-CJB-MBN Document1 Filed 09/06/19 Page 3 of 18

SAO 241 Page 4
(Rev. 10/07)

(5) Citation to the case (if you know): u/s

(6) Grounds raised: Same. ay af ) ale ae,

(h) Did you file a petition for certiorari in the United States Supreme Court? Yes @/ ro
If yes, answer the following: fv ( «~
(1) Docket or case number (if you know): vv (A-
(2) Result:
lA
(3) Date of result (if you know):
(4) Citation to the case (if you know): [ A

10. Other than the direct appeals listed above, have you previously filed any other petitions, applications, or motions
concerning this judgment of conviction in any state court? Ol Yes mY No
11. If your answer to Question 10 was "Yes," give the following information:

(a) (1) Name of court: pr (e
(2) Docket or case number (if you know):
(3) Date of filing (if you know): NN { A
(4) Nature of the proceeding:
(5) Grounds raised: fv [ft

(6) Did you receive a hearing where evidence was given on your petition, application, or motion?
O Yes O No

(7) Result: AS ( A-

(8) Date of result (if you know):
Case 2:19-cv-12552-CJB-MBN Document1 Filed 09/06/19 Page 4 of 18

BAO 241 Page 5
(Rev. 10/07)

(b) If you filed any second petition, application, or motion, give the same information:
(1) Name of court: N fr
(2) Docket or case number (if you know):
(3) Date of filing (if you know):
(4) Nature of the proceeding:
(5) Grounds raised:

(6) Did you receive a hearing where evidence was given on your petition, application, or motion?
O Yes OO No KN (fs
(7) Result:
(8) Date of result (if you know):
(c) If you filed any third petition, application, or motion, give the same information:
(1) Name ofcourt: A/ [a
(2) Docket or case number (if you know):
(3) Date of filing (if you know):
(4) Nature of the proceeding:

(5) Grounds raised:
Case 2:19-cv-12552-CJB-MBN Document1 Filed 09/06/19 Page 5 of 18

SAO 241 Page 6

(Rev. 10/07)

(6) Did you receive a hearing where evidence was given on your petition, application, or motion?

O Yes O No

(7) Result: Nv { fe

(8) Date of result (if you know): l re
(d) Did you appeal to the highest state court having jurisdiction over the action taken on your petition, application,
or motion? N f&

(1) First petition: O Yes O No

(2) Second petition: OO Yes O No

(3) Third petition: O Yes O No

(e) If you did not appeal to the highest state court having jurisdiction, explain why you did not:

A |

12. For this petition, state every ground on which you claim that you are being held in violation of the Constitution,
laws, or treaties of the United States. Attach additional pages if you have more than four grounds. State the facts

supporting each ground.

CAUTION: To proceed in the federal court, you must ordinarily first exhaust (use up) your available state-court
remedies on each ground on which you request action by the federal court. Also, if you fail to set forth all the
rounds in this petition, you may be barred from presenting additional rounds at a later date.

 

GROUND ONE:

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.): —=—_
Doled The ight Te Present A Oefrse-
subpeeracel ApaA Called oe testi fy Ayre alls
Vidiim 5) Teap thawers, The Stoo Nee once
merits iS wine asleg ims het thar teas eee
Was ped Relevant ayrc Zheulol wet oe. hed he
lay eee “ery. AChea unets scsi Real et

Auihoutedl Mas VIA pwede ody cA Rw eA Ks Ze

| ak pled thet
A ous guaishred

Vea mocks on without sce edhe frook ©
wine’ sherry Wo wet Pelly as

Keine yea or ths Jey. Thereby Chany in)

pebti ewe Abs ~paght te present a enh

    

me Cou

 
BAO 241
(Rev. 10/07)

(c)

Case 2:19-cv-12552-CJB-MBN Document1 Filed 09/06/19 Page 6 of 18

Direct Appeal of Ground One: .
(1) If you appealed from the judgment of conviction, did you raise this issue? Yes O No
——

(2) If you did not raise this issue in your direct appeal, explain why:

Pr
we

(d) Post-Conviction Proceedings:

(1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?

O Yes No
a
(2) If your answer to Question (d)(1) is "Yes," state:

Type of motion or petition: Nife

Name and location of the court where the motion or petition was filed:
AS | fe

Docket or case number (if you know):

Date of the court's decision:

Result (attach a copy of the court's opinion or order, if available):

n |fe

(3) Did you receive a hearing on your motion or petition? O Yes

|

(4) Did you appeal from the denial of your motion or petition? 6 Vo O Yes
(5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal? Ol Yes
(6) If your answer to Question (d)(4) is "Yes," state:
Name and location of the court where the appeal was filed:

yo [vs
Docket or case number (if you know):
Date of the court's decision:

Result (attach a copy of the court's opinion or order, if available):

ole

O No
O No
O No.

(7) If your answer to Question (d)(4) or Question (d)(5) is "No," explain why you did not raise this issue:

ole

Page 7
Case 2:19-cv-12552-CJB-MBN Document1 Filed 09/06/19 Page 7 of 18

SAO 241 Page 8
(Rev. 10/07)

(e) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you have

used to exhaust your state remedies on Ground One: AJ OMG,

GROUND TWO:

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim. ): “Cp su tli cork
Evidewer. The testimouy asad evi dence establishes
he pebhwer's inmsecetse oud tae jury's Pedy
of quilt Vs cleanly Cantrarey ty the (Lael-

TE Pre Juroge had Alloweel Me Jur to Cons 81 here
wriness tested 4, petitioned contewels he woul
here (geen adyudceeh furl. e Arar couet ls
wei fe a tiles Ate Se, Se aN (A

(c) Direct Appeal of Ground Two:
(1) If you appealed from the judgment of conviction, did you raise this issue? ves O No
(2) If you did not raise this issue in your direct appeal, explain why:
pv |
(d) Post-Conviction Proceedings:

(1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?

O Yes O No NIA

(2) If your answer to Question (d)(I) is "Yes," state:

Type of motion or petition: ld ( ft

Name and location of the court where the motion or petition was filed:

wv &

Docket or case number (if you know):

Date of the court's decision:
Case 2:19-cv-12552-CJB-MBN Document1 Filed 09/06/19 Page 8 of 18

@AO 24] Page 9
(Rev. 10/07)

Result (attach a copy of the court's opinion or order, if available):

Pr
pie
(3) Did you receive a hearing on your motion or petition? O Yes O No
er
(4) Did you appeal from the denial of your motion or petition? pie O Yes O No

(5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal? [ Yes O No
(6) If your answer to Question (d)(4) is "Yes," state:

Name and location be the court where the appeal was filed:

Docket or case number (if you know):

Date of the court's decision:

Result (attach a copy of the court's opinion or order, if available):

ve
a

(7) If your answer to Question (d)(4) or Question (d)(5) is "No," explain why you did not raise this issue:

ole

(ce) ° Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you :

have used to exhaust your state remedies on Ground Two
we

GROUND THREE:

(a) Supporting facts (Do not het or cite law. Just state the specific facts that support your claim.): ‘(De ul fe

Sep ar edu. Thene WAS ON Ly Spe aller ol os ysis actos
he we Ure aida ener UaG accused ara ehareeok Una
Coua individual Counksjnamely, bank Araudy derqeety bee
yrs Popekany Vo struynesk alous®, a Creedelen AAG

© densdS Rharth Khe
ok & Cd Cok. PeckidiexeR car double 4e[2eredy (arse -

 
  

Compe uadi voy Cheracsy viola te Ana,
SAO 241
(Rev. 10/07)

Case 2:19-cv-12552-CJB-MBN Document1 Filed 09/06/19 Page 9 of 18

(b) If you did not exhaust your state remedies on Ground Three, explain why? NN ( fx

(c)

(d)

Direct Appeal of Ground Three:

(1) If you appealed from the judgment of conviction, did you raise this issue? of Yes
—_———_—

(2) If you did not raise this issue in your direct appeal, explain why:

ye

Post-Conviction Proceedings:

O No

Page 10

(1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?

O Yes © No Xv (A
(2) If your answer to Question (d)(1) is "Yes," state:

Type of motion or petition: Vv ( fr

Name and location of the court where the motion or petition was filed:

Docket or case number (if you know):
Date of the court's decision: (“ ( Ry

Result (attach a copy of the court's opinion or order, if available):

vie

(3) Did you receive a hearing on your motion or petition? O Yes

w| A O Yes

(5) If your answer to Question (d)(4) is "Yes," did you raise this issue in. the appeal? OF Yes

(4) Did you appeal from the denial of your motion or petition?

(6) If your answer to Question (d)(4) is "Yes," state:

Name and location of the court where the appeal was filed:
vila

Docket or case number (if you know):

Date of the court's decision: [< [ A

Result (attach a copy of the court's opinion or order, if available):

O No
O No
O No
Case 2:19-cv-12552-CJB-MBN Document 1 Filed 09/06/19 Page 10 of 18

SAO 241 Page 11
(Rev. 10/07)

(7) If your answer to Question (d)(4) or Question (d)(5) is "No," explain why you did not raise this issue:

pc”

plc

(e) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you

have used to exhaust your state remedies on Ground Three:

pe

GROUND FOUR:

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.): De wiegl fe en
Prudtenficaties o& Evtdewce.- Stectes whibets were
went aucdhentieafeal Ae bee true copies ek the oases
ard 6K ONL is She same. Therclore Srete's
erhilits srutd pol hour been erhezead wto

evi doce and pot Coypsideers by the een.

(b) If you did not exhaust your state remedies on Ground Four, explain why: Nv { Te

(c) Direct Appeal of Ground Four:
(1) If you appealed from the judgment of conviction, did you raise this issue? ves O No
(2) If you did not raise this issue in your direct appeal, explain why:
p |r
(d) Post-Conviction Proceedings:

(1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?

O Yes O No NTA

(2) If your answer to Question (d)(1) is "Yes," state:

Type of motion or petition: N ( &
Case 2:19-cv-12552-CJB-MBN Document 1 Filed 09/06/19 Page 11 of 18

BAO 241 Page 12
(Rev. 10/07)

Name and location of the court where the motion or petition was filed:
Docket or case number (if you know):
Date of the court's decision:

Result (attach a copy of the court's opinion or order, if available):

[ « O Yes O No
vw O Yes O No

(5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal? © Yes O No

(3) Did you receive a hearing on your motion or petition?

(4). Did you appeal from the denial of your motion or petition?

(6) If your answer to Question (d)(4) is "Yes," state:

Name and location of the court where the appeal was filed:

rl

Docket or case number (if you know):
Date of the court's decision:

Result (attach a copy of the court’s opinion or order, if available):
ple

(7) If your answer to Question (d)(4) or Question (d)(5) is "No," explain why you did not raise this issue:

w|i

(e) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you

have used to exhaust your state remedies on Ground Four: Nv | fr
Case 2:19-cv-12552-CJB-MBN Document 1 Filed 09/06/19 Page 12 of 18

AO 241 Page 13
(Rev. 10/07)
13. Please answer these additional questions about the petition you are filing:
(a) Have all grounds for relief that you have raised in this petition been presented to the highest state court
having jurisdiction? Yes {J No
8) _ es

If your answer is "No," state which grounds have not been so presented and give your reason(s) for not

le

presenting them: Le

(b) Is there any ground in this petition that has not been presented in some state or federal court? If so,

ground or grounds have not been presented, and state your reasons for not presenting them:

nf
—

14, Have you previously filed any type of petition, application, or motion in a federal court regarding the conviction
that you challenge in this petition? O Yes No

If "Yes," state the name and location of the court, the docket or case number, the type of proceeding, the issues
raised, the date of the court's decision, and the result for each petition, application, or motion filed. Attach a copy

of any court opinion or order, if available. N [ peo

15. Do you have any petition or appeal now pending (filed and not decided yet) in any court, either state or federal, for
the judgment you are challenging? Ol Yes om No
—_

If "Yes," state the name and location of the court, the docket or case number, the type of proceeding, and the

raised. po
wl
Case 2:19-cv-12552-CJB-MBN Document 1 Filed 09/06/19 Page 13 of 18

SAO 241 Page 14
(Rev. 10/07)
16. Give the name and address, if you know, of each attorney who represented you in the following stages of the
judgment you are challenging: At bAN vo yin eB e$ hea ) E FQ-,

(a) At preliminary hearing: 2LASS Riels clake Prwe, Sue P27
Sow Mekaw2ie, lA 10862,

(b) At arraignment and plea:
CAML

(c) At trial:
gam *

(d) At sentencing:

S Qe
(e) On appeal:

ow

(f) In any post-conviction proceeding:
N\A

(g) On appeal from any ruling against you ina post-conviction proceeding:

vw le

17. Do you have any future sentence to serve after you complete the sentence for the judgment that you are
challenging? Wes (7 No

(a) If so, give name and location of court that imposed the other sentence you will serve in the future:

Wreategza Disticf Federa{ Court oF Lewimnena,
Mean Roe Division .

—
(b) Give the date the other sentence was imposed: S uly Zrd, LO (4
(c) Give the length of the other sentence: “I ( Ws pth s
(d) Have you filed, or do you plan to file, any petition that challenges the judgment or sentence to be served in the
future? Yves O No
18. TIMELINESS OF PETITION: If your judgment of conviction became final over one year ago, you must explain

why the one-year statute of limitations as contained in 28 U.S.C. § 2244(d) does not bar your petition.”
Case 2:19-cv-12552-CJB-MBN Document 1 Filed 09/06/19 Page 14 of 18

&AO 241 Page 15
(Rev. 10/07)

 

* The Antiterrorism and Effective Death Penalty Act of 1996 ("AEDPA") as contained in 28 U.S.C. § 2244(d) provides in

part that:

(1) A one-year period of limitation shall apply to an application for a writ of habeas corpus by a person in
custody pursuant to the judgment of a State court. The limitation period shall run from the latest of -

(A) the date on which the judgment became final by the conclusion of direct review or the expiration
of the time for seeking such review;

(B) the date on which the impediment to filing an application created by State action in violation of
the Constitution or laws of the United States is removed, if the applicant was prevented from
filing by such state action;

(C) the date on which the constitutional right asserted was initially recognized by the Supreme
Court, if the right has been newly recognized by the Supreme Court and made retroactively

applicable to cases on collateral review; or

(D) the date on which the factual predicate of the claim or claims presented could have been
discovered through the exercise of due diligence.
Case 2:19-cv-12552-CJB-MBN Document 1 Filed 09/06/19 Page 15 of 18

AO 241 Page 16
(Rev. 10/07)

(2) The time during which a properly filed application for State post-conviction or other collateral review
with respect to the pertinent judgment or claim is pending shall not be counted toward any period of
limitation under this subsection.

Therefore, petitioner asks that the Court grant the following relief:

New tril and on ac quits | 6 conuicki on)
ow od StnAerce_

or any other relief to which petitioner may be entitled.

Non Qu.

Signature of Attorney (if any)

 

| declaré (or certify, verify, or state) under penalty of perjury that the foregoing is true and correct and that this Petition for

ZO | “ee (tmonth, date, year).

Writ of Habeas Corpus was placed in the prison mailing system on

Executed (signed) on of 30 | ( 4 (date).

sea of Pett itioner___

  

If the person signing is not petitioner, state relationship to petitioner 3 expt dG petitioner is not signing this petition.
Case 2:19-cv-12552-CJB-MBN Document 1 Filed 09/06/19 Page 16 of 18

®&A0 24] . Page }
(Rev. 10/07)

Petition for Relief From a Conviction or Sentence
By a Person in State Custody

(Petition Under 28 U.S.C. § 2254 for a Writ of Habeas Corpus)

Instructions

I. To use this form, you must be a person who is currently serving a sentence under a judgment against you in a state
court. You are asking for relief from the conviction or the sentence. This form is your petition for relief.

N

You may also use this form to challenge a state Judgment that imposed a sentence to be served in the future, but
you must fill in the name of the state where the judgment was entered. If you want to challenge a federal judgment
that imposed a sentence to be served in the future, you should file a motion under 28 U.S.C. § 2255 in the federal
court that entered the judgment.

3, Make sure the form is typed or neatly written.

4. You must tell the truth and sign the form. If you make a false statement of a material fact, you may be
prosecuted for perjury.

5. Answer all the questions. You do not need to cite law. You may submit additional pages if necessary. If you do
not fill out the form properly, you will be asked to submit additional or correct information. If you want to submit
a brief or arguments, you must submit them in a separate memorandum.

6. You must pay a fee of $5. If the fee is paid, your petition will be filed. If you cannot pay the fee, you may ask to
proceed in forma pauperis (as a poor person). To do that, you must fill out the last page of this form. Also, you
must submit a certificate signed by an officer at the institution where you are confined showing the amount of

money that the institution is holding for you. If your account exceeds $ , you must pay the filing fee.

7, In this petition, you may challenge the judgment entered by only one court. If you want to challenge a judgment
entered by a different court (either in the same state or in different States), you must file a separate petition.

8. When you have completed the form, send the original and two copies to the Clerk of the United States District
Court at this address:

Clerk, United States District Court for

Address
City, State Zip Code

9. CAUTION: You must include in this petition all the grounds for relief from the conviction or sentence that
you challenge. And you must state the facts that support each ground. If you fail to set forth all the grounds
in this petition, you may be barred from presenting additional grounds at a later date.

10. CAPITAL CASES: If you are under a sentence of death, you are entitled to the assistance of counsel and
should request the appointment of counsel.
19-cv-12552-CJB-MBN Document1 Filed 09/06/19 Page 17 of 18

Case 2

 

2m Perdidar &

Ondeano j Tl

 

PO
US FCLASS

074V01330125

Tata

 
Case 2:19-cv-12552-CJB-MBN Document1 Filed 09/06/19 Page 18 of 18

@

|

 

 
  

re

 

cee nie ee a gy ne : ‘

     

   

 

 
